[Cite as Grand Voiture D'Ohio La Societe Des 40 Hommes Et 8 Chevaux v. Montgomery Cty. Voiture No. 34 La
Societe Des 40 Hommes Et 8 Chevaux, 2021-Ohio-1430.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 GRANDE VOITURE D’OHIO LA                           :
 SOCIETE DES 40 HOMMES ET 8                         :
 CHEVAUX                                            :    Appellate Case Nos. 28854 & 28929
                                                    :
         Plaintiff-Appellee                         :
                                                    :    Trial Court Case No. 2018-CV-1457
 v.                                                 :
                                                    :    (Civil Appeal from
 MONTGOMERY COUNTY VOITURE                          :    Common Pleas Court)
 NO. 34 LA SOCIETE DES 40                           :
 HOMMES ET 8 CHEVAUX, et al.

         Defendants-Appellants


                                            ...........

                                            OPINION

                            Rendered on the 23rd day of April, 2021.

                                            ...........

KEVIN A. BOWMAN, Atty. Reg. No. 0068223, 130 West Second Street, Suite 900,
Dayton, Ohio 45422, EDWARD J. DOWD, Atty. Reg. No. 0018681 & Christopher T.
Herman, Atty. Reg. No. 0076894, 8163 Old Yankee Street, Suite C, Dayton, Ohio 45458
      Attorneys for Plaintiff-Appellee

CHARLES J. SIMPSON, Atty. Reg. No. 0007339, 157 Lammes Lane, New Carlisle, Ohio
45344
      Defendant-Appellant, Pro Se

                                           .............

HALL, J.
                                                                                         -2-




       {¶ 1} The appellants, Montgomery County Voiture No. 34, La Societe des 40

Hommes et 8 Chevaux (Voiture No. 34) and Charles Simpson, appeal from the trial court’s

order finding Simpson in contempt for violating a permanent injunction. The appellants

also appeal from the trial court’s order that the record title to certain real property be

corrected. We affirm both judgments.

       {¶ 2} As a preliminary matter, we note that the notices of appeal filed in these

cases purport to appeal on behalf of “Grand Voiture No. 34 [etc.] (now known as Huber

Heights Veterans Club Inc.) and Charles Simpson.” The trial court has ordered that

Simpson no longer act as an officer of the organization, and we affirmed that order in a

prior appeal. (See Grande Voiture D’Ohio La Societe des 40 Hommes et 8 Chevaux v.

Montgomery Cty. Voiture No. 34 La Societe des 40 Hommes et 8 Chevaux, 2d Dist.

Montgomery No. 28388, 2020-Ohio-3821 (“Grand Voiture I”). In the cases now before

us, Montgomery App. No. 28854 deals exclusively with the finding of contempt against

Simpson personally, and Grand Voiture No. 34 is unnecessary as an appellant.

Montgomery App. No. 28929 deals with the trial court’s order that a purported transfer of

real estate from Voiture No. 34 to Huber Heights Veterans Club, Inc., by deed prepared

and notarized by Simpson, was invalid in that it was in violation of the trial court’s April

28, 2019 injunction, which ordered: “Defendants [which included Voiture No. 34 as a

corporation] are prohibited from selling, transferring, or otherwise alienating the real

property of the County Voiture No. 34….” We nevertheless refer to Simpson as appellant

throughout the opinion because he is an apparent actor involved in both appeals.

However our decision is the same regardless of nominal parties.
                                                                                              -3-


                          I. Factual and Procedural Background

       {¶ 3} The dispute in this case is between the state and local levels of a national

veterans association. Grande Voiture D’Ohio La Societe des 40 Hommes et 8 Chevaux

(GVO) is the state-level organization of Voiture Nationale, La Societe des Quarante

Hommes et Huit Chevaux (Voiture Nationale), the national organization. Voiture No. 34

is the local-level organization. Simpson was a member and officer of Voiture No. 34, the

local organization. He is also a licensed attorney in Ohio.

       {¶ 4} In 2017, Simpson was permanently expelled from membership in GVO and

was barred from the organization’s premises. But he continued to act on behalf of Voiture

No. 34 and took steps to separate Voiture No. 34 from the national organization.1 In an

effort to prevent this, in 2018, GVO brought an action against Voiture No. 34 and Simpson

seeking declaratory judgment, an order for an accounting, and injunctive relief. GVO

accused Voiture No. 34 of a series of violations of Voiture No. 34’s own constitution and

bylaws, GVO’s constitution, and Voiture Nationale’s constitution. It identified Simpson as

the primary instigator.

       {¶ 5} In April 2019, the trial court granted summary judgment for GVO and Voiture

Nationale. The court concluded that Voiture No. 34 had violated numerous provisions of

the state and national constitutions and was being run by non-members of Voiture

Nationale, like Simpson, who had been permanently expelled from membership. Simpson

had argued that Voiture No. 34 was not subject to the constitutions of the national and

state bodies, because it was an independent and separate entity, as it had organized as



1  The full history of the dispute is laid out in our prior decision in this case, Grande Voiture
I, 2d Dist. Montgomery No. 28388, 2020-Ohio-3821.
                                                                                          -4-


a corporation under Ohio law after it had obtained its charter. The trial court rejected

Simpson’s argument and held that Voiture No. 34 was bound by the constitutions of the

organization at the national, state, and local levels, as well as the other rules promulgated

by the national and state-level organizations. The court granted GVO injunctive relief

barring Simpson “from further participation in the affairs of the Montgomery County

Voiture No. 34” and barring him “from further action as [an] officer[ ] of the organization.”

Simpson and Voiture No. 34 were also “prohibited from selling, transferring, or otherwise

alienating the real property of the County Voiture [Voiture No. 34].” We affirmed the grant

of summary judgment and the injunctive relief. See Grande Voiture I.

       {¶ 6} The month after the court issued the injunction, GVO filed a motion for

contempt against Simpson for violations of the injunction. In September 2019, Voiture No

34 and Simpson filed a motion for an order substituting parties as well as a motion for

contempt against GVO. On March 4, 2020, the trial court granted GVO’s motion and found

Simpson in contempt, after finding that he had continued to act as an officer and board

member of Voiture No. 34 and to act as counsel for the organization. The court found

that, in one instance, Simpson had renamed the organization the “Huber Heights

Veterans Club, Inc.” and then filed a deed transferring real property in Huber Heights

owned by Voiture No. 34 into the organization’s new name. The trial court declared this

deed invalid and ordered Simpson to restore title to Voiture No. 34. The court also denied

both of the appellants’ September 2019 motions. A few months later, the appellants filed

a motion for attorney fees and costs under R.C. 2323.51, which provides for sanctions for

frivolous conduct. On June 29, 2020, the court ordered Simpson to pay GVO almost

$40,000 in attorney fees as sanctions for his contempt. The court also denied the
                                                                                         -5-


defendants’ motion for attorney fees and costs.

       {¶ 7} Simpson failed to restore title of the Huber Heights property to Voiture No.

34, so GVO filed a motion asking the trial court to issue an order that could be filed with

the Montgomery County Recorder to correct the property’s record title. On September 17,

2020, the trial court found that, since Simpson had failed to restore title as ordered, this

relief was necessary to restore the status quo. The court sustained the motion and

instructed the recorder to return title to Voiture No. 34.

                                         II. Analysis

       {¶ 8} Simpson separately appealed the contempt and sanction orders and the

order to correct record title. We consolidated the two appeals, and they are now before

us.

                          A. The contempt and sanction orders

       {¶ 9} Simpson raises four assignments of error in Montgomery App. No. 28854

related to the trial court’s contempt and sanction orders:

       1. The Court erred in dismissing Defendants’ motion for substitution of

       parties defendant and dismissal of the judgment as to the Defendants, in

       disregarding the separation of the Defendant Corporation from the Plaintiff

       and in disregarding the illegal acts of the Plaintiff.

       2. The Court erred in awarding Plaintiff advantages and enhancements in

       civil matters as part of a contempt proceeding to enforce an injunction.

       3. The Court erred in finding the Defendant Simpson in contempt of the

       injunction against participation in the affairs of the 40 & 8 organization.

       4. The Court erred in denying Defendants’ motions and claims for sanctions
                                                                                            -6-


       against the Plaintiff and Plaintiff’s counsel.

       {¶ 10} These four assignments of error are essentially based on the same

argument. The argument is premised on the idea that Voiture No. 34 is both an

organization that is part of the national organization and a corporation that is a separate

entity, separate and distinct from the national organization. Simpson’s position is that it is

the organization that is subject to the trial court’s injunction, not the corporation, and that

he acted for the corporation, of which he remains an officer and member. He also

maintains that some of his actions were not a basis for a finding of contempt and could

not be sanctioned, because they were done in his capacity as attorney for Voiture No. 34.

       {¶ 11} The trial court rejected the notion that the corporation is a separate entity

not bound by its injunction. Indeed, the court pointed out that the issue is res judicata,

because it had already decided the issue in its April 28, 2019 injunction order. In that

order, the court explicitly held that Voiture No. 34 was bound to follow the constitutions

and rules of the GVO, noting that “Simpson has simply refused to accept this.” The court

pointed out that, despite the injunction’s plain prohibition, Simpson had admitted in his

affidavit and in his hearing testimony that he was still an officer and director of Voiture No.

34. The trial court found that, by admitting this, Simpson had admitted to his contempt.

The court determined that all legal disputes in the case had been decided in the April

2019 order. Accordingly, the court found that Simpson had repeatedly and willfully

violated the injunction that he no longer act on behalf of Voiture No. 34.

       {¶ 12} We agree with the trial court and find no merit in Simpson’s arguments. The

original action was filed against Voiture No. 34, clearly described in the complaint as a

corporation, which the defendants admitted in their answer. And the injunction was plainly
                                                                                          -7-


issued against the corporation. As the trial court found, Simpson did much more than act

as counsel for Voiture No. 34. He signed a bankruptcy petition saying that he had records

of the corporation (claiming that he was its treasurer). He knew that the former directors

were prohibited from taking any actions for the corporation, so he had to know his litigation

filings were enjoined by the trial court. He put up a mailbox and apparently diverted some

mail. He failed to turn over the financial records. He filed a replevin action against a

Voiture No. 34 member who had retrieved a parade vehicle from the club property for

safekeeping, and, while that action was filed before the injunction, Simpson continued to

argue after the injunction that the vehicle belonged to the corporation, despite knowing

that the corporation could no longer act on behalf of the ousted board. Simpson formally

changed the name of the organization, and he prepared and recorded a deed transferring

title of real property to the new name, despite knowing that the corporation had been

enjoined from transferring or alienating any property.

       {¶ 13} Simpson’s arguments in these assignments of error rest on the premise that

the corporation is a separate entity from the organization and is not bound by the

injunction. That premise has been repeatedly rejected, and the issue is res judicata. And

without that foundational premise, all of the arguments supporting the four assignments

of error here collapse.

       {¶ 14} The four assignments of error are overruled.

                           B. The order to correct record title

       {¶ 15} In Montgomery App. No. 28929, Simpson assigns two errors to the

September 17, 2020 order to correct record title to the Huber Heights property. The first

assignment of error alleges:
                                                                                            -8-


       The Court erred in granting Plaintiff’s motion for an order correcting record

       title to Defendant’s real property.

       {¶ 16} Simpson argues that the order to correct record title was improper because

it was barred by the statute of frauds for real property, R.C. 1335.04. We disagree. The

statute of frauds expressly permits an interest in land to be assigned “by act and operation

of law.” Regardless, the court did not actually order a transfer of title; it declared that the

deed Simpson had filed was invalid, meaning that no interest was ever transferred to

“Huber Heights Veterans Club, Inc.” The trial court merely instructed the recorder to

correct its records. For the same reason, we reject Simpson’s argument that the trial court

was without power to remedy this violation of the injunction, and that GVO should be

required to initiate a quiet-title action. Simpson’s remaining arguments are based on the

premise that underlies all his arguments in this appeal, namely, that Voiture No. 34 as a

corporation is separate and distinct from the organization—a premise that has been

rejected.

       {¶ 17} The first assignment of error in Case No. 28929 is overruled.

       {¶ 18} The second assignment of error alleges:

       The Court erred in denying Defendants’ motion to strike and request for

       sanctions.

       {¶ 19} Earlier on the same day that the trial court sustained GVO’s motion to

correct record title, Simpson had filed a motion to strike GVO’s motion as well as a motion

for sanctions against GVO and its counsel for frivolous conduct. On September 24, 2020,

the court denied both motions as moot, because it had already granted GVO’s motion as

meritorious. Simpson contends that the trial court erred by overruling his two motions.
                                                                                     -9-


But he did not appeal from the September 24, 2020 order, so we have no jurisdiction to

review it. Simpson can rest assured, though, that even if we did have jurisdiction, we

would find no problem with the trial court’s decisions.

       {¶ 20} The second assignment of error in Case No. 28929 is overruled.

                                      III. Conclusion

       {¶ 21} We have overruled all of the assignments of error presented. The appealed

judgments of the trial court are affirmed.

                                      .............



TUCKER, P. J. and EPLEY, J., concur.


Copies sent to:

Kevin A. Bowman
Dwight D. Brannon
Edward J. Dowd
Christopher T. Herman
Charles J. Simpson
Hon. Gerald Parker